DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/05/2020 is acknowledged.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/05/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the stationary induction apparatus main unit" in lines 9 and 13-14.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furukoshi et al. [JP 06-112052] in view of Yasuda [JP 63-245912] and Nagasaka [JP 2011-071190].
Regarding Claim 1, Furukoshi et al. shows a stationary induction apparatus (Fig. 4 and teachings from Figs. 1-3), comprising:
a plurality of stationary device structures (2A, 2B and/or 2C or 12A, 12B and/or 12C), each including:
a stationary induction device (see Fig. 4 and Figs. 1-3) including:

windings (2a or 12b) that are respectively wound around the plurality of magnetic legs of the core (see Fig. 4 and Figs. 1-3, Paragraph [0010]); and
a pair of yoke supports (12c) that respectively extend along the yokes on both ends of the stationary induction apparatus main unit and individually support the respective yokes (see Figs. 1-3, elements 12c respectively extend along the top and bottom portions of elements 12a on both ends and individually support the respective top and bottom portions of elements 12a); and
the plurality of stationary device structures (2A, 2B and/or 2C or 12A, 12B and/or 12C) are arranged parallel to one another (see Fig. 4 and Figs. 1-3, Paragraphs [0003], [0008], [0011]) to form airflow paths (arrows of Fig. 4 and Figs. 1-3) between the respective stationary induction apparatus main units that are disposed adjacent to each other (see Fig. 4 and Figs. 1-3).
Furukoshi et al. does not explicitly show a pair of connecting support members to which both ends of the pairs of yoke supports are respectively fixed.
Yasuda shows a transformer (Fig. 5 and teachings from Figs. 1-4) teaching and suggesting a pair of connecting support members (element 20 or 4) to which both ends of the pairs of yoke supports (elements 13, 7, 2) are respectively fixed (see Fig. 5 and Figs. 1-4) such that the plurality of stationary device structures are arranged parallel to one another (see Fig. 5 and Figs. 1-4).

Nagasaka shows a transformer device (Fig. 1) clearly showing the plurality of stationary device structures (15, 25, 35) are arranged parallel to one another (see Fig. 1) to form airflow paths (see Fig. 1, Paragraphs [0016]-[0018], [0021]-[0050], [0058]-[0061]) between the respective stationary induction apparatus main units that are disposed adjacent to each other (see Fig. 1).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to form airflow paths between the respective stationary induction apparatus main units that are disposed adjacent to each other as taught by Nagasaka for the device as disclosed by Furukoshi et al. in view of Yasuda to efficiently cool winding to prevent overheating (Abstract, Problem to be Solved).
The combination of Furukoshi et al. in view of Yasuda and Nagasaka shows a pair of connecting support members (element 20 or 4 of Yasuda) to which both ends of the pairs of yoke supports (elements 13, 7, 2 of Yasuda) are respectively fixed (see Fig. 5 and Figs. 1-4 of Yasuda) such that the plurality of stationary device structures are arranged parallel to one another (see Fig. 5 and Figs. 1-4 of Yasuda and see Fig. 4 and Figs. 1-3, Paragraphs [0003], [0008], [0011] of Furukoshi et al.) to form airflow paths (arrows of Fig. 4 and Figs. 1-3 of Furukoshi et al. and see Fig. 1 of Nagasaka) between 
Regarding Claim 4, Furukoshi et al. shows the respective stationary induction devices in the plurality of stationary device structures are mutually different induction devices (elements 2A, 2B and/or 2C or 12A, 12B and/or 12C are in different phases so are mutually different). 
Yasuda also shows the respective stationary induction devices in the plurality of stationary device structures are mutually different induction devices (three-phase transformer are mutually different).
Nagasaka also shows the respective stationary induction devices in the plurality of stationary device structures are mutually different induction devices (U-phase, V-phase, and W-phase are mutually different).
Regarding Claim 5, Furukoshi et al. shows at least one of the stationary device structures includes a transformer as the stationary induction device therein (Paragraphs [0003], [0010]).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furukoshi et al. in view of Yasuda and Nagasaka as applied to claim 1 above, and further in view of Park et al. [KR 2008-0007061].
Regarding Claim 2, Furukoshi et al. in view of Yasuda and Nagasaka shows in each of the plurality of stationary device structures (2A, 2B and/or 2C or 12A, 12B and/or 12C of Furukoshi et al.), each yoke support of the pairs of yoke supports includes at least one support plate that extends in an elongated direction of the 
Furukoshi et al. in view of Yasuda and Nagasaka does not show the support plate has formed on both ends thereof attachment flanges which are attached to the pair of connecting support members using fasteners.
Park et al. shows a device (Figs. 7 with teachings from Figs. 4-6) teaching and suggesting the support plate (front and back portions of elements 40, 50) has formed on both ends thereof attachment flanges (42, 52) which are attached to the pair of connecting support members (60) using fasteners (bolts B, see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the support plate has formed on both ends thereof attachment flanges which are attached to the pair of connecting support members using fasteners as taught by Park et al. for the device as disclosed by Furukoshi et al. in view of Yasuda and Nagasaka to fix the electrical component by facilitating fasten strength to increase mechanical stability to prevent displacement which reduce stress to the core and reduce temperature rise (Abstract, Novelty, Advantage).
Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the specific structures for each of the plurality of stationary device structures, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art to facilitate mechanical In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furukoshi et al. in view of Yasuda, Nagasaka, and Park et al. as applied to claim 2 above, and further in view of Mashima et al. [WO 2014/170978].
Regarding Claim 3, Furukoshi et al. in view of Yasuda, Nagasaka, and Park et al. shows the claimed invention as applied above but does not show each of the plurality of stationary device structures further comprises a frame-shaped reinforcing frame that surrounds and thereby supports all of the support plates of the pairs of yoke supports from outer sides thereof.
Mashima et al. shows a device (Figs. 5A-5B) teaching and suggesting each of the plurality of stationary device structures further comprises a frame-shaped reinforcing frame (elements 13, 14, 50, 51 with element 52) that surrounds and thereby supports all of the support plates of the pairs of yoke supports (elements 1, 2) from outer sides thereof (see Figs. 5A-5B).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each of the plurality of stationary device structures further comprises a frame-shaped reinforcing frame that surrounds and thereby supports all of the support plates of the pairs of yoke supports from outer sides thereof as taught by Mashima et al. for the device as disclosed by Furukoshi et al. in view of Yasuda, Nagasaka, and Park et al. to facilitate mechanical stability such 
Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the specific structures for each of the plurality of stationary device structures, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art to facilitate mechanical stability to obtain desirable inductances and operating characteristics. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furukoshi et al. in view of Yasuda and Nagasaka as applied to claim 1 above, and further in view of Saito et al. [JP 60-088417].
Regarding Claim 2, Furukoshi et al. in view of Yasuda and Nagasaka shows in each of the plurality of stationary device structures (2A, 2B and/or 2C or 12A, 12B and/or 12C of Furukoshi et al.), each yoke support of the pairs of yoke supports includes at least one support plate that extends in an elongated direction of the corresponding yoke of the core (see Fig. 4 and Figs. 1-3 of Furukoshi et al.), contacts a side face of the yoke (see Fig. 4 and Figs. 1-3 of Furukoshi et al.), and that is parallel to an airflow direction of the airflow paths (see Fig. 4 and Figs. 1-3 of Furukoshi et al. and see Fig. 1 of Nagasaka).

Saito et al. shows a device (Figs. 1-4) teaching and suggesting the support plate (11) has formed on both ends thereof attachment flanges (11a) which are attached to the pair of connecting support members (13) using fasteners (17).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the support plate has formed on both ends thereof attachment flanges which are attached to the pair of connecting support members using fasteners as taught by Saito et al. for the device as disclosed by Furukoshi et al. in view of Yasuda and Nagasaka to facilitate fastening strength to increase mechanical stability (Abstract, Constitution).
Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the specific structures for each of the plurality of stationary device structures, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art to facilitate mechanical stability to obtain desirable inductances and operating characteristics. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furukoshi et al. in view of Yasuda, Nagasaka, and Saito et al. as applied to claim 2 above, and further in view of Mashima et al. [WO 2014/170978].

Mashima et al. shows a device (Figs. 5A-5B) teaching and suggesting each of the plurality of stationary device structures further comprises a frame-shaped reinforcing frame (elements 13, 14, 50, 51 with element 52) that surrounds and thereby supports all of the support plates of the pairs of yoke supports (elements 1, 2) from outer sides thereof (see Figs. 5A-5B).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each of the plurality of stationary device structures further comprises a frame-shaped reinforcing frame that surrounds and thereby supports all of the support plates of the pairs of yoke supports from outer sides thereof as taught by Mashima et al. for the device as disclosed by Furukoshi et al. in view of Yasuda, Nagasaka, and Saito et al. to facilitate mechanical stability such as preventing fluctuating or inclining against the swaying and inclination outside the transformer (Abstract, see English Translation).
Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the specific structures for each of the plurality of stationary device structures, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art to facilitate mechanical stability to obtain desirable inductances and operating characteristics. St. Regis Paper In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furukoshi et al. in view of Yasuda and Nagasaka as applied to claim 1 above, and further in view of Takahashi et al. [U.S. Pub. No. 2013/0106547].
Regarding Claim 4, Furukoshi et al. in view of Yasuda and Nagasaka shows the claimed invention as applied above.
In addition, Takahashi et al. shows the respective stationary induction devices in the plurality of stationary device structures are mutually different induction devices.
Takahashi et al. shows a transformer (Fig. 6) teaching and suggesting the plurality of stationary device structures are mutually different induction devices (120 degrees phase difference, Paragraph [0041]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the respective stationary induction devices in the plurality of stationary device structures are mutually different induction devices as taught by Takahashi et al. for the device as disclosed by Furukoshi et al. in view of Yasuda and Nagasaka to obtain desirable operating characteristics with vibration varies with time due to a phase difference (Paragraph [0041]).

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furukoshi et al. in view of Yasuda and Nagasaka as applied to claim 1 above, and further in view of Yabumi et al. [U.S. Pub. No. 2009/0206973].

Yabumi et al. shows a device (Fig. 1) teaching and suggesting at least one of the stationary device structures includes a reactor (10) as the stationary induction device therein (Paragraph [0094]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at least one of the stationary device structures includes a reactor as the stationary induction device therein as taught by Yabumi et al. for the device as disclosed by Furukoshi et al. in view of Yasuda and Nagasaka to obtain desirable operating characteristics for inductances and reducing noise (Paragraph [0020]).
Regarding Claim 7, Yabumi et al. shows the reactor is a DC reactor in which separate windings are wound around two magnetic legs (see Fig. 1, Paragraph [0094]).

Claims 6, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furukoshi et al. in view of Yasuda and Nagasaka as applied to claim 1 above, and further in view of Konishi et al. [U.S. Pub. No. 2016/0056667].
Regarding Claim 6, Furukoshi et al. in view of Yasuda and Nagasaka shows the claimed invention as applied above but does not show at least one of the stationary device structures includes a reactor as the stationary induction device therein.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at least one of the stationary device structures includes a reactor as the stationary induction device therein as taught by Konishi et al. for the device as disclosed by Furukoshi et al. in view of Yasuda and Nagasaka to obtain desirable operating characteristics for inductances and remove a harmonic generated (Paragraph [0033]).
Regarding Claim 8, Konishi et al. shows the reactor is a three-phase AC reactor in which separate windings are wound around three magnetic legs (see Figs. 10-11, Paragraph [0023]).
Regarding Claim 10, Furukoshi et al. in view of Yasuda and Nagasaka shows the stationary induction apparatus according to claim 1 but does not explicitly disclose a power converter.
Konishi et al. shows a device (Figs. 10-11) teaching and suggesting a power converter (11).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a power converter as taught by Konishi et al. for the device as disclosed by Furukoshi et al. in view of Yasuda and Nagasaka to obtain desirable operating characteristics to convert desirable power (Paragraph [0033]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furukoshi et al. in view of Yasuda and Nagasaka as applied to claim 1 above, and further in view of Yabumi et al. [U.S. Pub. No. 2009/0206973] and Konishi et al. [U.S. Pub. No. 2016/0056667].
Regarding Claim 9, Furukoshi et al. and Nagasaka shows the plurality of stationary device structures include a second stationary device structure that has an isolation transformer as the stationary induction device therein (Paragraphs [0003], [0010] of Furukoshi et al. and see Fig. 3 of Nagasaka).
Furukoshi et al. in view of Yasuda and Nagasaka does not show a first stationary device structure that has a DC reactor as the stationary induction device therein and a third stationary device structure that has a three-phase AC reactor as the stationary induction device therein.
Yabumi et al. shows a device (Fig. 1) teaching and suggesting a first stationary device structure that has a DC reactor (10) as the stationary induction device therein (Paragraph [0094]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a first stationary device structure that has a DC reactor as the stationary induction device therein as taught by Yabumi et al. for the device as disclosed by Furukoshi et al. in view of Yasuda and Nagasaka to obtain desirable operating characteristics for inductances and reducing noise (Paragraph [0020]).

Konishi et al. shows a device (Figs. 10-11) teaching and suggesting a third stationary device structure that has a three-phase AC reactor (100, 15) as the stationary induction device therein (Paragraph [0023]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a third stationary device structure that has a three-phase AC reactor as the stationary induction device therein as taught by Konishi et al. for the device as disclosed by Furukoshi et al. in view of Yasuda, Nagasaka, and Yabumi et al. to obtain desirable operating characteristics for inductances and remove a harmonic generated (Paragraph [0033]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furukoshi et al. in view of Yasuda and Nagasaka as applied to claim 1 above, and further in view of Yabumi et al. [U.S. Pub. No. 2009/0206973], Konishi et al. [U.S. Pub. No. 2016/0056667], and Patel [U.S. Pub. No. 2008/0197961].
Regarding Claim 9, Furukoshi et al. and Nagasaka shows the plurality of stationary device structures include a second stationary device structure that has an isolation transformer as the stationary induction device therein (Paragraphs [0003], [0010] of Furukoshi et al. and see Fig. 3 of Nagasaka).
Furukoshi et al. in view of Yasuda and Nagasaka does not show a first stationary device structure that has a DC reactor as the stationary induction device therein and a 
Yabumi et al. shows a device (Fig. 1) teaching and suggesting a first stationary device structure that has a DC reactor (10) as the stationary induction device therein (Paragraph [0094]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a first stationary device structure that has a DC reactor as the stationary induction device therein as taught by Yabumi et al. for the device as disclosed by Furukoshi et al. in view of Yasuda and Nagasaka to obtain desirable operating characteristics for inductances and reducing noise (Paragraph [0020]).
Furukoshi et al. in view of Yasuda, Nagasaka, and Yabumi et al. does not show a third stationary device structure that has a three-phase AC reactor as the stationary induction device therein.
Konishi et al. shows a device (Figs. 10-11) teaching and suggesting a third stationary device structure that has a three-phase AC reactor (100, 15) as the stationary induction device therein (Paragraph [0023]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a third stationary device structure that has a three-phase AC reactor as the stationary induction device therein as taught by Konishi et al. for the device as disclosed by Furukoshi et al. in view of Yasuda, Nagasaka, and Yabumi et al. to obtain desirable operating characteristics for inductances and remove a harmonic generated (Paragraph [0033]).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an isolation transformer as taught by Patel for the device as disclosed by Furukoshi et al. in view of Yasuda, Nagasaka, Yabumi et al., and Konishi et al. to obtain desirable operating characteristics by transferring electrical power to eliminate ground loops and inadvertent test equipment grounding and suppress high frequency noise based on design requirements.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furukoshi et al. in view of Yasuda and Nagasaka as applied to claim 1 above, and further in view of Sakai et al. [JP 2015-032683].
Regarding Claim 10, Furukoshi et al. in view of Yasuda and Nagasaka shows the stationary induction apparatus according to claim 1 but does not explicitly disclose a power converter.
Sakai et al. shows a device (Figs. 1-14) teaching and suggesting a power converter (Abstract, Paragraph [0001]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a power converter as taught by Konishi et al. for the device as disclosed by Furukoshi et al. in view of Yasuda and Nagasaka to obtain desirable operating characteristics to convert desirable power conversion (Abstract, Paragraph [0001]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981.  The examiner can normally be reached on M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.